Title: From George Washington to Brigadier General Anthony Wayne, 7 March 1779
From: Washington, George
To: Wayne, Anthony


Dear Sir
Head Quarters Middle Brook 7th March 1779
I was favd a few days ago with a letter from you by Mrs Yorke. I wish it had been in my power to have complied with your request, and that of several other Gentlemen, in her behalf, without infringing a Rule which I myself had just proposed to the executive powers of the several States, which was, not to permit any inhabitants of the States to go within the enemy’s lines without a recommendation from their respective Governors or Legislatures. Maj: Brittain, Brother in law to Mrs Yorke, returned to Philada to endeavour to procure such a recommendation, which he seemed to think he could obtain.
Yours of the 28th last month only reached me this day. When matters are in a proper train for organizing the Light Troops you shall hear from me. I am with great Regard Dear Sir Your most obt Servt
Go: Washington